Citation Nr: 1116643	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for allergic reactions.

2.  Entitlement to service connection for residuals of lymphadenitis, chronic, and lymph node biopsy, right neck, cervical, other than allergic reactions.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  In December 2009, the Veteran was scheduled to attend a video conference hearing before a Veterans Law Judge.  However, he did not report for the hearing and has not requested that it be rescheduled.  Consequently, the Board concludes that he no longer wants a hearing.  This matter was previously before the Board in December 2009 at which time the case was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's allergic reactions are not attributable to service.  

2.  The Veteran is not currently shown to have residuals of inservice lymph node surgery, right neck.  


CONCLUSIONS OF LAW

1.  The Veteran's allergic reactions are not shown to be due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran does not have residuals of inservice lymphadenitis, chronic, and lymph node biopsy, right neck, cervical, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the Veteran was sent a VCAA letter regarding the issue of entitlement to service connection for allergic reactions in October 2006, and for entitlement to service connection for residuals of lymph node surgery, right neck, in July 2007.  As these letters were sent prior to the adverse decisions from which the Veteran appeals, i.e., the April 2007 and July 2007 rating decisions, respectively, the requirements of Pelegrini have been satisfied.  

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  The record reflects that through various letters, to include the April 2007 and July 2007 letters noted above, VA has notified the appellant of the evidence and information needed to substantiate the current claims, the information he should 

provide to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence and information on his behalf, and the evidence that the appellant should submit if he did not desire VA to obtain the evidence on his behalf.  In these letters, VA specifically informed the appellant of the current status of his claims and of the evidence already of record in support of the claims, and of what the evidence must show in order to support the claims.  The appellant was also asked to inform VA of any additional evidence or information which he thought would support his claims, so that the RO could attempt to obtain this additional evidence for him.  Since the purpose of the VCAA notice provisions has clearly been served in this case, a remand as to these issues would only result in the unnecessary imposition of additional burdens on VA with no benefits to be derived for the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the instant claim, the appellant was provided with notice of the effective date and disability rating elements in the October 2006 letter.  

The Board finds that all necessary assistance has been provided to the appellant.  Relevant private and VA medical records have been obtained and reviewed in connection with this appeal.  It appears based on the most recent VA examination report of April 2010 that there are outstanding VA outpatient records that are not on file.  In this regard, the VA examiner referred to VA outpatient records dated from June 2009 to April 2010 that show treatment for squaumous cell cancer of the 

mouth.  Although not on file, the Board does not find that there is any prejudice to the Veteran in not obtaining these records since the Veteran's cancer disability is not on appeal nor does the Veteran claim that it is.  Thus, these records are not deemed relevant to the present appeal.  Moreover, as is noted in the discussion below, the April 2010 VA examiner specifically negated a nexus relationship between the Veteran's squamous cell cancer and his inservice lymph node condition.  In further regard to the April 2010 VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as the report is predicated on a full reading of the claims file, provides rationale for the opinions, and relies on and cites to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In January 2010, in compliance with the Board's December 2009 remand instructions, the RO requested the Veteran's records from the Social Security Administration (SSA).  However, SSA informed the RO later that month that the Veteran's medical records had been destroyed.  Accordingly, the Board finds that sufficient efforts were made to obtain the Veteran's SSA records and that such records are deemed unavailable for review.  See Formal Findings on the Unavailability of Social Security Records, dated February 21, 2011.  The Board finds substantial compliance with the December 2009 remand instructions.

In sum, neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the present claims, and the Board is also unaware of any such outstanding evidence or information other than the VA outstanding medical records addressed above.  Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims on appeal and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

The Veteran's service personnel records show that he served as a fire protection specialist and fire apparatus driver from January 12, 1961 to January 11, 1962; as a driver fire apparatus from January 12, 1962, to January 11, 1963; and as crew chief from January 12, 1963, to January 11, 1964.  

The Veteran's service treatment records include his August 1955 enlistment examination report which is devoid of any indication that he had allergies.  These records show that the Veteran was hospitalized on a number of occasions in 1961 and 1962, predominantly for respiratory symptoms as well as for lymphadenitis, chronic, cervical, right anterior neck.  The clinical record cover sheets for each hospitalization are reflected as follows:  March 1961 - common cold; January 1962 - virus of undetermined origin, suspected influenza, laboratory confirmation pending; March 1962 - bronchitis, acute, organism undetermined, chondritis, left 2nd, 3rd, and 4th costochrondial junctions, secondary to bronchitis; March 1962 - bronchitis, chronic, pneumococcal; May 1962 - tonsillitis, acute, purulent, organism undetermined; October 1962 - lymphadenitis, chronic, right anterior neck, cervical, cause unknown, biopsy of lymph node, right anterior neck, cervical, clean.  

Hospital records in March 1962 note that the incision was on the right side of the neck and the Veteran was still somewhat hoarse and still had a cough and could not go back to the fire station yet.  At discharge, the Veteran was diagnosed as having flu syndrome with cough.  He was informed at this time to return on "Monday" for a relevant job change.  During a later hospitalization, in April 1962, it was noted that it the Veteran's fourth hospitalization and that he had a history of cough productive of small amount of mucoid sputum, malaise, muscle aches and slight fever since January 1962.  These records also note that the Veteran had questionable allergies to penicillin.  The discharge note shows that the Veteran had a continued cough and was discharged to outpatient care.  It also notes that his job was changed since he had been working on the fire-fighting crew.  

The Veteran's recorded history in October 1962 notes that he had had chronic symptoms since January or February 1962 that included a 20 pound weight loss and four episodes of upper respiratory infections with tonsillitis.  A lymph node biopsy performed at that time revealed a diagnosis of lymph node, clinically right cervical:  chronic lymphadenitis, nonspecific with reactive lymphoid hyperplasia.  The hospital discharge note shows that the Veteran was discharged in good condition.

The Veteran's August 1965 discharge examination report shows that he had chest pains associated with upper respiratory infections.  It also shows that he had a normal clinical evaluation of the skin.  

VA records in September 1987 and October 1987 show that the Veteran was being seen for the first time for a dermatological consult due to a rash all over.  He had a noted history of chronic otorrhea and had begun with both antibiotics and eardrops.  He was noted to have a generalized psoriatic looking skin rash on his arms, legs, and buttocks.

On file is a medical report dated in April 1988 from a resident in dermatology.  The Veteran reportedly had a history of chronic bilateral otorrhea for more than a year and had initially been treated with Augmentin for presumed bilateral otitis externa, but developed a morbilliform rash.  He was subsequently given at least three courses of systemic Prednisone which improved, but did not resolve, the problem.  He was noted to have also used several otic solution preparations.  The resident physician stated that the ear, nose and throat (ENT) physicians felt that the Veteran had a contact allergy rather than an infection.  He referred the Veteran to another dermatologist who, in June 1988, found that the Veteran had an allergic contact dermatitis to components of his otic solutions.  The Veteran's allergies to propylene, glycol, thimerosal, neomycin and ammonitated mercury were noted to be indefinite and not work related.  The Veteran was advised to avoid future contact with these allergens. 

VA outpatient records in November 1998 show that the Veteran was being hospitalized for an allergic reaction to sulfa medication.  These records note that the Veteran had been prescribed Bactrim the previous month for an ear infection and had noticed a pruritic rash on the eighth day.  It is noted that he discontinued the Bactrim and was prescribed steroid cream and Benadryl without relief.  He was then seen in the emergency room and given oral steroids.  The rash was noted to have progressed despite the above measures.  The Veteran was subsequently admitted in November 1998 for inpatient treatment and wound care.  He reported that he had been told he was allergic to preservatives in medication.  He was assessed as having exfoliative dermatitis secondary to sulfonamides.  At discharge, the Veteran was diagnosed as having exfoliative dermatitis etiology unknown.  He was given additional diagnoses of tinea pedis, onychomycosis, multiple allergies and continued cigarette smoking.  The discharge summary states that the physician who had conducted a dermatology consult suspected that the Veteran may have had a contact dermatitis to the topical medication he had been prescribed.   

On file are private treatment records from Jeff Endsley, D.O., from November 1998 to June 1999.  These records contain diagnoses of eczema, tinea pedis, onychomycosis, coronary artery disease.  They also note that the Veteran had had a +3 reaction to thermisol, and a +2 reaction to neomycin sulfate.  

VA outpatient records in December 1998 and January 1999 show that the Veteran received treatment for a painful lipoma in the right axilla, including surgical removal of the lipoma.  

In March 2000, the Veteran was seen at a VA primary care clinic requesting a refill on clobetasol cream for a rash on his ears.  He was assessed as having dermatitis.  

A VA outpatient record in May 2006 shows that the Veteran complained of pain in the rib area bilaterally for one week and stated that he had occupational chest pain.  His current allergies included sulfamethoxazole/trimethoprim, thimerosal, neomycin.

Another May 2006 VA outpatient record from the primary care clinic shows that with respect to the Veteran's neck, there were no bruits, a normal thyroid, and no palpable left nodes.  

In October 2006, the Veteran filed a claim for service connection for "allergic reactions".  

The Veteran reported in a November 2006 statement that while at Maestrom Air Force Base in Great Falls, Montana, he went through extensive fire fighting training and was exposed to many different chemicals.  

In February 2007, the Veteran underwent an examination of his left ankle at VA's referral.  The March 2007 examination report states that the Veteran had multiple allergies and one of them was a binding agent that was common in many pills.  The report states that VA was working with the Veteran to supply medication that did not have the substance in them.  

The Veteran asserted in his Notice of Disagreement dated in May 2007 that he had been transferred from the fire department to control towers because he was allergic to the fire suppression equipment.

In July 2007, the Veteran said that he was filing a new service-connected claim for lymph gland surgery on the right side of the neck.  He said that this was due to allergies to fire fighting chemicals.  

A January 2008 VA primary care outpatient record notes that the Veteran had been exposed to multiple chemicals from his service and had developed a diffuse rash over his lower torso and legs after working with antifreeze.  Findings revealed itching and redness, but no discharge.  The Veteran reportedly tried clotrimazole, but it did not work and the rash subsided after 3 weeks of nonexposure.  The Veteran presently complained of some mild itching and scratching and the Veteran was assessed as having contact dermatitis from antifreeze.  

In a May 2008 Notice of Disagreement, the Veteran said that he began having allergies and breathing problems after his lymph gland surgery in May 2008 due to a reduction in his immune system.  He asserted that his lymph node had to be removed in service due to his exposure to chemical fires and that he had to be hospitalized many times in service due to allergic reactions to chemical fires.  

In a statement dated in August 2009, the Veteran's ex-wife stated that the Veteran's health problems are due to the chemicals and smoke he was exposed to in service.  She said that he had had a gland removed from his neck in service which was full of poison and poisoning his body which caused his health problems.  (The Board does not question her status as the Veteran's ex-wife.)

In April 2010, the Veteran underwent a VA examination where he reported that postservice he developed rashes with contact to antifreeze and other substances.  He also reported he had exfoliative dermatitis from sulfa drugs with allergy to petroleum and medication preservatives.  He added that he had no problems if he avoided petroleum and sulfa except for some new drugs.  He was not found to have a current rash, and reported that his last rash had been in February 2010.  He was diagnosed as having intermittent allergic dermatitis, no current rash.  The examiner opined in an addendum in December 2010 that after taking the Veteran's history into account, reviewing his medical records, and performing a physical examination of his skin condition, it was at least as likely as not that his skin condition, i.e., exfoliative dermatitis/allergic reaction, was related to postservice contact dermatitis with antifreeze and other unidentified substances and exfoliative detematitis from sulfa drugs with allergy to petroleum and medication preservatives.  He added that it was less likely as not related to inservice contacts including reported allergic reaction to chemicals based on the Veteran's report.  Examination revealed numerous scars, including a 13.8 x 0.1cm vertical scar of the right lateral neck.  This scar was not identified as a residual of the 1962 lymph node biopsy.  Rather, the Veteran underwent significant surgery for the squamous cell carcinoma, right mandible.

The examiner diagnosed the Veteran as having right mandible squamous cell cancer positive for invasion.  In regard to this diagnosis, the examiner stated that the Veteran's oral cancer was found while evaluating gum pain because of food that was caught under a denture.  The examiner said that the Veteran had been seen by an ENT doctor for right oral leukoplekia in March 2010 and had recently been transferred to an oral surgeon because of ulcerated lesion in the right gingival gum area.  He said that this came back positive for squamous cell cancer and the Veteran underwent surgery in February 2010.  The examiner opined that it was less likely as not that the squamous cell carcinoma was permanently aggravated or the result of the Veteran's inservice October 1962 admission at Malmstrom AFB Hospital for lymphadenitis, chronic, right anterior neck, unknown cause with a biopsy showing a "clean" lymph node and/or any other in-service event/condition or any other event/condition that expressed in service and/or within one year of discharge.  He went on to opine that it was at least as likely as not a result of the Veteran's 60 years of smoking 2 packs of cigarettes a day.  The examiner relayed the Veteran's report that the records show no other lymph node problems and no enlarged lymph nodes.  He added that the Veteran's operation and radiation were related to the oral cancer, not a lymph node condition, and that the lymph nodes were negative for cancer.  

III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Allergic Reactions

The Veteran has asserted that he was allergic to the fire suppression equipment and fire fighting chemicals in service and was hospitalized many times in service due to allergic reactions to chemical fires.  While his service treatment records indeed show that he had numerous hospitalizations for respiratory problems, one hospitalization for lymphadenitis, and note that he had questionable allergies to penicillin, they do not show that he had any kind of allergic reaction in service (including skin rashes), to include to fire suppression equipment, chemicals, or any medication he was given to treat his respiratory illnesses or his lymph node condition.  

In specific regard to the inservice hospital record notations that the Veteran had a possible allergy to penicillin, the Board finds that these notations, by themselves, are not enough to overcome the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137.  This is especially so when considering that the Veteran's enlistment examination report and Report of Medical History do not note any allergies.  Therefore, the Veteran's claim of entitlement to service connection for allergic reactions is being considered on a direct basis.

As shown in the facts above, the clinical cover sheets for the Veteran's hospitalizations include diagnoses for the common cold (March 1961), virus of undetermined origin, suspected influenza, laboratory confirmation pending (January 1962),;bronchitis, acute, organism undetermined, chondritis, left 2nd, 3rd, and 4th costochrondial junctions, secondary to bronchitis (March 1962); bronchitis, chronic, pneumococcal (March 1962); tonsillitis, acute, purulent, organism undetermined (May 1962); and lymphadenitis, chronic, right anterior neck, cervical (October 1962).  There is simply no indication that these diagnoses are the result of an allergic reaction.  In fact, the hospital records from the Veteran's October 1962 hospitalization for lymphadenitis, chronic, right anterior neck, cervical, state that the Veteran had had a chronic illness of some sort since January or February 1992 with a 20 pound weight loss, and four episodes of upper respiratory infections with tonsillitis since that time.  Again, while these records note that the Veteran had allergies to penicillin "locally only", they do not in any way suggest that the Veteran had an allergic reaction in service, to include prescribed medication or otherwise.  

The Board has considered the Veteran's assertions that he had been given a job change in service due to his allergic reactions as a fire fighter specialist.  While his service treatment records indeed show that he was given a job change in 1962, the reason for the job change appears to be concern over his continuing respiratory symptoms due to his diagnosed respiratory disorders and not because of any documented allergic reactions.  In this regard, the March 1962 discharge note regarding the Veteran's hospitalization for flu syndrome with cough noted that the Veteran was still hoarse and still had a cough and couldn't return to the fire station yet.  He was further advised at discharge to return on "Monday" for a relevant job change.  Hospital records in April 1962 note that it was the Veteran's fourth hospitalization due to a history of cough productive of small amount of mucoid sputum, malaise, muscle aches and slight fever since January 1962.  It further notes that the Veteran continued to have a cough at discharge and that he had been given a job change since he had been working on the fire-fighting crew.  Thus, as the Veteran's assertions of requiring a job change due to being allergic to fire suppression equipment and fire fighting chemicals are inconsistent with his service treatment records, the Board finds that his assertions are lacking in credibility and are not considered probative of the matter.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Moreover, the Veteran's separation examination report in August 1965 is devoid of any indication that the Veteran had been treated for allergic reactions, to include a skin rash.  Rather, this report shows that he had a normal clinical evaluation of the skin.  In short, there is no evidence from the Veteran's service treatment records that he experienced an allergic reaction in service, chronic or otherwise.  38 C.F.R. § 3.303(a),(b).  

As far as continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran does not specifically contend, nor does the evidence show, that he has had continuous allergic reaction symptoms since service.  The earliest medical evidence of treatment for an allergic reaction is many years after service, in September 1987.  These records, dated a little over 20 years after the Veteran's discharge from service, show that the Veteran was being seen for the first time for a dermatological consult due to a rash all over.  According to these records, the Veteran had been taking Augmentin to treat chronic bilateral otorrhea and developed a morbilliform rash.  He was subsequently treated with otic solutions.  Records in 1987 and 1988 indicate that the physicians felt that the Veteran had an allergic contact dermatitis to his medication.  He was noted to have allergies to propylene, glycol, thimersol, neomycin and ammoniated mercury and was advised to avoid future contact with these allergens. 

Then in November 1998, the Veteran was hospitalized by VA for what was described as an allergic reaction to sulfa medication.  The records show that he had been prescribed Bactrim the previous month for an ear infection and had noticed a pruritic rash on the eighth day.  He reported at this time that he had been told that he was allergic to preservatives in medication.  He was assessed on admission as having exfolative dermatitis secondary to sulfonamides.  At discharge, he was assessed as having exfoliative dermatitis etiology unknown.  The discharge summary states that the physician who had conducted a dermatology consult suspected that the Veteran may have had a contact dermatitis to the topical medication he had been prescribed.  

The Veteran was treated once again for an allergic reaction in January 2008.  This record includes the Veteran's history of exposure to multiple chemicals in service.  It further notes that the Veteran developed a diffuse rash over his lower torso and legs after working with antifreeze.  He was assessed as having contact dermatitis from antifreeze.  

The foregoing evidence clearly shows that the Veteran was treated for intermittent bouts of allergic reactions that began many years after service due to postservice exposure to or ingestion of specific substances.  Accordingly, the criteria for service connection under 38 C.F.R. § 3.303(b) regarding continuity of symptomatology have not been met.  

Regarding establishing a medical nexus between the Veteran's postservice allergic reactions, and service, there is simply no medical evidence that links the Veteran's post service allergic reactions to service.  In fact, the only evidence addressing this point militates against the Veteran's claim.  In this regard, the April 2010 VA examiner concluded after taking the Veteran's history, reviewing his medical records, and performing a physical examination of the Veteran, that his exfoliative dermatitis/allergic reaction was at least as likely as not related to postservice contact dermatitis with antifreeze and other unidentified  substance and medical preservatives.  He went on to opine that it was less likely as not related to inservice contacts as reported by the Veteran as inservice allergic reaction to chemicals.

The Board has not overlooked the Veteran's and his representative's written statements to the effect the Veteran's exposure to chemicals in service during fire fighting training and while performing his fire fighting duties caused him to have allergic reactions, as well as the Veteran's ex-wife's statement.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions with respect to medical diagnoses and/or etiology thereof.

Absent a demonstration of a continuity of symptomatology or competent medical evidence linking postservice allergic reactions to service, the Board must conclude that the preponderance of the evidence is against the claim, and the claim is therefore denied. 38 U.S.C.A. § 5107(b) (West 2002).

Residuals of Lymphadenitis, Chronic, and Lymph Node Biopsy, Right Neck, Cervical

The Veteran's service treatment records show that he was hospitalized in October 1962 with a diagnosis of lymphadenitis, chronic, right anterior neck, cervical, cause unknown.  They also note that he had had a chronic illness of some sort since January or February 1962 with a 20 pound weight loss, and four episodes of upper respiratory infections with tonsillitis.  They note that he had cervical lymphnadenopathy with residual large node over the jugular vein and carotid on the right, and that this could not be removed satisfactorily under local anesthesia, so the Veteran was being brought in for general anesthesia and lymph node biopsy.  The lymph node biopsy revealed a diagnosis of lymph node, clinically right cervical:  chronic lymphadenitis, nonspecific with reactive lymphoid hyperplasia (clean).  These records also note that the Veteran was allergic to penicillin' "locally only".  He was discharged with a diagnosis of chronic lymphadenitis right neck, excision biopsy lymph nodes right neck.  He was noted to be in good condition at discharge.  

While there is no disputing that the Veteran was diagnosed as having lymphadenitis, chronic, right anterior neck, cervical, cause unknown, in service and underwent a right anterior neck lymph node biopsy, with clean results, there is no indication of residuals from this diagnosis.  Put another way, the fact that the Veteran was treated for lymphadenitis, chronic, lymph node biopsy, right neck, cervical, in service alone is not enough to establish service connection; rather, there must be a current disability due to the in-service condition.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

There is no indication from the postservice medical records that the Veteran has any residuals from his inservice lymphadenitis, chronic, right anterior neck, cervical, and right anterior neck lymph node biopsy.  In fact, it is unclear from the Veteran's statements what residuals he is claiming other than allergic reactions.  In this regard, the Veteran asserted in his May 2008 Notice of Disagreement that he began having allergies and breathing problems after his lymph gland surgery due to a reduction in his immune system.  However, to the extent that he is relating his allergic reaction to his inservice lymph gland surgery, this assertion is considered to be part of a separate claim for service connection for allergic reaction which is discussed above.  As for breathing problems, his inservice hospitalizations for breathing problems diagnosed as the common cold, suspected influenza, bronchitis, and tonsillitis, preceded the Veteran's October 1962 hospitalization for lymphadenitis, chronic, right anterior neck, cervical, and right anterior neck lymph node biopsy, and were attributed to an undetermined organism or pneumococcal.  As a side note, the RO separately adjudicated a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) in a November 2008 rating decision.

Pertinent postservice medical evidence with respect to the Veteran's lymph gland condition includes a May 2006 VA outpatient record from a primary care clinic showing that with respect to the Veteran's neck, there were no bruits, a normal thyroid, and no palpable left nodes.  There is also the April 2010 VA examination report wherein the examiner did not diagnosis the Veteran as having a lymph node disability and stated that he had no lymph node symptoms.  No scar from the inservice biopsy has been identified.  Rather, the examiner diagnosed the Veteran as having right mandible squamous cell cancer positive for invasion.  In regard to this diagnosis, the examiner stated that the Veteran's oral cancer was found while evaluating gum pain because of food that was caught under a denture.  The examiner said that the Veteran had been seen by an ENT doctor for right oral leukoplekia in March 2010 and had recently been transferred to an oral surgeon because of ulcerated lesion in the right gingival gum area.  He said that this came back positive for squamous cell cancer and the Veteran underwent surgery in February 2010.  The examiner opined that it was less likely as not that the squamous cell carcinoma was permanently aggravated or the result of the Veteran's inservice October 1962 admission at Malmstrom AFB Hospital for lymphadenitis, chronic, right anterior neck, unknown cause with a biopsy showing a "clean" lymph node and/or any other in-service event/condition or any other event/condition that expressed in service and/or within one year of discharge.  He went on to opine that it was at least as likely as not a result of the Veteran's 60 years of smoking 2 packs of cigarettes a day.  The examiner relayed the Veteran's report that the records showed no other lymph node problems and no enlarged lymph nodes.  He added that the Veteran's operation and radiation were related to the oral cancer, not a lymph node condition, and that the lymph nodes were negative for cancer.  

Based on the foregoing, the Board finds that the first essential criterion for a grant of service connection--competent evidence of the claimed residual disability--has not been met in this case.  38 C.F.R. § 3.303; Hickson, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on the question of the existence of current residual disability from the Veteran's inservice lymphadenitis, chronic, and lymph node biopsy, right neck, cervical, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for allergic reactions is denied.

Entitlement to service connection for residuals of lymphadenitis, chronic, and lymph node biopsy, right neck, cervical, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


